Case 7:19-mj-00237 Document 1 Filed in TXSD on 02/02/19 Page 1 of 1

AO 91 (Rev 8/01) Criminal Compiaint

 

United States District Coult

soUTHERN DISTRICT oF TExAs
McAJ:.LEN D'IvIsIoN

 

 

» twa seas asset sen
UNITED STATES OF AMERICA g@¥£§mm §MW §§ trw
V- FKLE§§ CR]MINAL COMPLAINT
Santos Demetrio Quintanilla-Rivas x mg jj , ,
F‘~U 0 ‘~ mi case Number: M-19-0237-M
|AE YOB: 1994 CMU@WH
El Salvador

(Name and Addrcss of Defendnnt)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief On or about January31, 2019 in Hidalqo COlll'lty, in

the Southern District of Texas
(Track Statuto;"y Language of Ojj‘ense)

being then and there an alien who had previously been deported from the United St_ates to El Salvador in pursuance of law, and
thereafter was found near Granjeno, Texas, within the Southern District of Texas, the 1Attorney General of the United States and/or
the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Santos Demetrio Quintanilla-Rivas was encountered hy Border Patrol Agents near Granjeno, Texas on January 31, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on January 31, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 08, 2017 through Alexandria, Louisiana. Prior to Deportation/Exclusion the
Defend ant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
I-Iomeland Security. On October 14, 2016, the defendant was convicted of Misdemeanor Sexual Abuse of a Child or Minor and was
sentenced to one hundred eighty (180) days confinement, ninety (90) days suspended sentence and two (2) years probation.

l declare under penalty of perjury that the statements in this complaint are true and correct.’Executed on February 02, 2019.

 

Continucd on the attached sheet and made a pan of this complaint l:|Yes .No
Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on: /S] N|igue| Va||]e
3 : §Z.> l S|gnature of Complamant .
February 2, 2019 3 § Miguel Valle emor Patrol §gent

 

 

J. Scott Hacker , U.S. Mag§rate Judge ` M`

Name and Title of Judicia| Officer Signatur u 'cia| Officer

 

 

